Appeal by third-party defendant J. I. Hass Company from an order of the Supreme Court, Kings County, dated August 10, 1979, which granted the plaintiffs motion to increase the ad damnum clause of his complaint from $500,000 to $3,500,000. Order modified so as to limit the increase in the ad damnum clause to $1,000,000. As so modified, order affirmed, with $50 costs and disbursements to appellant. Special Term improvidently exercised its discre*807tion in granting amendment of plaintiiFs ad damnum clause above the amount indicated. Damiani, J. P., Titone, Mangano and Gulotta, JJ., concur.